IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERMAINE BRINKLEY,                    §
                                      §     No. 34, 2021
            Defendant Below,          §
            Appellant,                §     Court Below—Superior Court
                                      §     of the State of Delaware
            v.                        §
                                      §     Cr. ID. No: K1412017874
STATE OF DELAWARE,                    §
                                      §
            Plaintiff Below,          §
            Appellee.                 §

                         Submitted: July 14, 2021
                         Decided:   July 26, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                   ORDER
     This 26th day of July, 2021, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of its order dated January 4, 2021 which

adopted the Commissioner’s Report and Recommendation dated October 1, 2020.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice